Citation Nr: 0327334	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-03 665A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to secondary service connection for 
cardiovascular disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Columbia, South Carolina, 
Regional Office (RO).  This issue was previously before the 
Board and was remanded in September 2002 and June 2003.  The 
last remand was to provide notice of development that the 
Board had undertaken, to provide notice and to comply with 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

As will be discussed in greater detail below, some of the 
information provided in the letter has been invalidated by 
later Federal Court decision.  See Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 7010 (Fed. Cir. Sept. 22, 2003).  In view 
of information and waivers provided by the appellant and his 
representative, the Board concludes that a decision can be 
reached without further delay.


FINDING OF FACT

The probative medical evidence does not show that the 
veteran's cardiovascular disease was proximately due to his 
service-connected post-traumatic stress disorder (PTSD), or 
that his PTSD permanently aggravated his cardiovascular 
disease.


CONCLUSION OF LAW

The veteran's cardiovascular disease is not proximately due 
to or the result of service-connected PTSD, and was not 
aggravated thereby.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, and the supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Further information was contained in the 
Board's remands.  Thus, the Board finds that they have been 
given sufficient notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
letters dated in July 2001, February 2002, and June 2003 
soliciting information and/or evidence, have been afforded an 
opportunity to submit such information and evidence.  

It is noted that the June 2003 letter contained language 
requesting additional evidence be submitted within 30 days, 
but went on to say that the appellant had a year to submit 
this evidence.  The record reveals additional evidence was 
submitted through the appellant's representative and the 
remainder of the 30 day period was waived.  There was an 
additional examination conducted and a supplemental statement 
of the case (SSOC) was issued.  The SSOC included a cover 
letter giving the appellant and representative an additional 
60 days to respond.  Thereafter, a statement was received 
waiving the additional 60 days and requesting Board review.  
Thus, the Board concludes that although the letter sent is 
defective in view of the holding in Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 7010 (Fed. Cir. Sept. 22, 2003), since 
multiple waivers have been submitted the Board concludes that 
it may proceed to decision as all notice and development has 
been accomplished.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  As noted, the 
Board finds that all necessary development has been 
accomplished.  The RO has collected medical records from all 
health care providers identified by the veteran.  The veteran 
was given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claims, but declined to do so.  
The RO has regularly undertaken efforts to assist him 
throughout the claims process by obtaining evidence necessary 
to substantiate his claim, to include affording him 
comprehensive VA examinations, all of which have been 
associated with the claims file.  Neither the veteran nor his 
representative has identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.

In the most recent letter dated in June 2003, the RO informed 
the veteran and his representative of what information and 
evidence the VA still needed from the veteran; what the VA 
would do to help with his claim; and when and where he should 
send the information or evidence.  In addition, the letter 
informed the veteran that the VA would make reasonable 
efforts to help him obtain medical records necessary to 
support his claim, if he signed forms authorizing the VA to 
request them from the person or agency that had them.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the claim is ready for appellate 
review.

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2002).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In a May 1999 rating action, service connection was granted 
for PTSD, and a 50 percent evaluation was assigned, effective 
from January 1998.  Subsequently, a 70 percent rating and a 
total rating based on individual unemployability were 
granted, effective January 1998.  In July 2000, the veteran 
filed a claim for service connection for a cardiovascular 
condition secondary to service-connected PTSD.  

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1998 to 2003 
and show treatment for multiple cardiovascular-related 
disorders.  In February 1998 the veteran was evaluated for 
cardiac arrhythmia.  An electrocardiogram (EKG) showed 
multiple PVCs (pulmonary ventricular contractions) with some 
areas of atrial fibrillation.  The veteran gave a history of 
being followed by private cardiologists for the last four 
years.  

Also of record is an August 2000 medical opinion from a 
private physician at the South Carolina Heart Center.  He 
reported that the veteran was currently under his care for 
coronary artery disease, atrial fibrillation, hypertensive 
cardiovascular disease and congestive heart failure.  The 
veteran also had a history of myocardial infarction.  The 
examiner opined that the veteran's PTSD was a contributing 
factor to his heart problems, mainly in the way of his 
arrhythmia.  

In VA outpatient treatment records dated in November 2000 and 
May 2001, the veteran's treating psychiatrist concluded that 
PTSD and heart disease secondary to prolonged stress were 
related to events occurring during the veteran's active 
service.  

Another medical opinion from veteran's private treating 
physician, dated July 2001, indicated that the veteran had 
been followed for approximately 15 years for arteriosclerotic 
heart disease, cardiac arrhythmia, mild anxiety and 
depression.  He opined that these symptoms were related to 
PTSD.  A medical basis for the opinion was not provided.

In July 2001 the veteran underwent VA heart examination.  At 
that time the examiner noted the veteran's 20 history of 
chronic hypertension.  Nine years ago he was diagnosed with 
atherosclerotic heart disease.  The veteran denied a history 
of heart attacks or of cardiac catheterization.  In January 
1998, the veteran was diagnosed with PTSD but gave a history 
of symptoms since service discharge in 1946.  The examiner 
noted the past medical opinions linking the veteran's heart 
problems to his PTSD.  Following review of the claims file 
and examination of the veteran, the examiner concluded that 
given the underlying risk factors for heart disease such as 
age and hypertension, it was probably more likely that these 
contributed to his heart disease as opposed to PTSD.  The 
examiner noted however, that the veteran could sustain 
cardiac arrhythmias from medication that may be used for 
treatment of PTSD.  In an addendum to that report dated in 
September 2001 the examiner provided a clinical impression of 
chronic hypertension, arteriosclerotic heart disease and 
history of atrial fibrillation.  

During a subsequent VA examination in November 2001, the 
examiner concluded that previous echo and stress tests did 
not show that the veteran had any previous heart attack and 
there was no risk factor for coronary artery disease.  
Moreover, studies suggested that the veteran had atrial 
fibrillation secondary to his mitral valve problem.  The 
examiner concluded that PTSD was not associated with the 
veteran's present problems.  Although PTSD was not associated 
with myocardial infarct, there were are other factors such as 
hypercholesteremia, smoking and age which could be related to 
his coronary artery disease.  However, the examiner noted the 
veteran's heart was fine apart from showing atrial 
fibrillation on one admission in 2000 with congestive heart 
failure and pericardial effusion.  

The veteran was most recently examined by VA in May 2003.  
Following review of the claims file and examination of the 
veteran, the examiner concluded that it was unlikely that the 
veteran's cardiovascular disease was due to or the result of 
his service connected PTSD.  The examiner noted that the 
medical literature at the present time would not suggest that 
hypertension was secondary to PTSD.  Furthermore, the atrial 
fibrillation would not be secondary to the PTSD medication 
because it predated his taking of the drugs.  Citing medical 
authority, the examiner also noted that systemic hypertension 
was independently associated with the prevalence of atrial 
fibrillation, although it may be influenced by autonomic 
activity.  Although it was possible that autonomic 
(particular sympathetic) activity, which may accompany PTSD, 
could influence the atrial fibrillation, the examiner 
concluded that the hypertension would be the stronger risk 
factor for atrial fibrillation.  

The veteran maintains that he developed cardiovascular 
disease as a result of his service-connected PTSD.  He does 
not contend that his cardiovascular disease began in service, 
or is directly related to his active service.  Rather, he has 
limited his arguments to principles of secondary service 
connection.  As such, the Board will analyze the veteran's 
claim on that basis.

As noted above, there is some disagreement among the 
examining physicians as to whether the veteran's 
cardiovascular disease is related to his service-connected 
PTSD.  The Board has considered the private examination 
reports dated in August 2000 and July 2001 as well as the 
opinion of the VA psychiatrist, all of which suggest the 
possibility that the cardiovascular disease is related to 
PTSD.  However, the VA examination reports dated July 2001, 
November 2001 and May 2003 contradict this positive evidence.  
Therefore, these opinions must thus be assessed by the Board 
to determine their relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinions of the VA examiners are the most 
persuasive.  They are accorded more weight for several 
reasons.  First, it is noted that these opinions were clearly 
based on a review of the claims folder.  Each doctor reviewed 
the veteran's medical history before reaching his conclusions 
and supported their opinions by clinical findings in the 
record.  Second, they all specifically discussed the history 
of the veteran's heart disease, and commented on the 
progression of heart disease, including risk factors such as 
hypertension, age and smoking.  Third, the VA opinions are 
mutually consistent in attributing the veteran's 
cardiovascular disease to other risk factors and in 
concluding that the veteran's PTSD played no significant role 
in the development of cardiovascular disease.  Each points 
out that the veteran's heart disease was medically diagnosed 
years before there was any indication that the veteran had 
PTSD.

In contrast, regarding the opinions offered by the private 
physicians and the VA psychiatrist it does not appear that 
they had the same familiarity with the complete record.  
There is no indication that they reviewed the veteran's 
medical history, as found in the claims file, in formulating 
their opinions.  These opinions were conclusory, and offered 
no clinical or medical basis for reaching the conclusion that 
the veteran's cardiovascular disease was related to PTSD.  In 
this regard, the Board notes that the examiners did not 
discuss, or even acknowledge, other factors present in this 
case for the development of cardiovascular disease.  Their 
evaluations do not refer to the information relied upon in 
forming their opinions and no clinical foundations for the 
opinions were given.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 1985 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by an actual predicate in the record are not 
probative medical opinions). 

Therefore after weighing all the evidence, the Board adopts 
the VA examiners' conclusions, and, in light of the other 
evidence of record, the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence, which appears to support the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The veteran is clearly of the opinion that his cardiovascular 
disease is related to his PTSD.  The Board points out, 
however, that the veteran is not a medical professional and 
does not have the requisite medical expertise to provide a 
competent medical opinion regarding the etiology of his 
cardiovascular disease.  See Espiritu v. Derwinski , 2 Vet. 
App. 492, 494-95 (1992) (laypersons may be competent to 
provide an "eye-witness account of a veteran's visible 
symptoms," but they are not capable of offering evidence 
that requires medical knowledge).  Thus, the Board finds that 
there is no medical basis for holding that the veteran's 
claimed cardiovascular disease and service-connected PTSD are 
etiologically or causally associated.  This also refutes any 
grant of service connection on the basis of Allen, which 
would be permitted if the service connected PTSD caused 
aggravation of the cardiovascular disease.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection for cardiovascular disease 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to secondary service connection for 
cardiovascular disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



